DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made that this application is a CON of Application 16/664,883 filed on 10/27/2019 (U.S. Patent No. 11,062,310) which is a CON of Application 14/943,585 filed on 11/17/2015 (U.S. Patent No. 10,460,318).

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 in the instant application are rejected on the ground of non-statutory double patenting over claims 1-20 of U. S. Patent No. 11,062,310 and claims 1-20 of U. S. Patent No. 10,460,318 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
“receive at least one first event notification for a user, wherein the at least one first event notification is associated with a first event associated with a first service provider that is providing a service to the user, wherein the first service provider and the first event are of a type of service provider and a type of event, respectively, that the user has consented to receive the at least one first event notification, and wherein the network service provider is distinct from the first service provider; receiving, by the processor, a message in a unified message format from the network service provider, wherein the message comprising the first event; and sending, by the processor, a response to the message to the network service provider, the response containing a first indication of whether the first event is an authorized event.”
2.	As per independent claims 1, 17 and 20 of the instant application, claims 1, 18 and 19 of patent ‘318 and claims 1, 17 and 20 of patent ‘310 teach all elements of limitations as listed above. 
	As per dependent claims 2-16 and 18-19 of the instant application, claims 2-3, 7-17 and 20 of patent ‘318 teach respective and identical elements of the dependent claims of patent ‘318 ; and claims 2-3, 6-16 and 18 teach respective and identical elements of the dependent claims of patent ‘310.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, Claims 1-20 are directed to system and method for sending the indication of whether the event is an authorized event to the network service provider in response receiving unified message format comprising the first event from the network service provider. The claims 1-20 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:
Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of method steps or acts, for event notification. A process is one of the statutory categories of invention (Step 1: YES).
Claim 17is directed to a non-transitory computer-readable medium, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 
Claim 20 is directed to a device comprising one or more devices. The claimed apparatus is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1, 17 and 20 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of “registering to receive at least one first event notification for a user; and receiving a message comprising the first event in a unified message format from the network service provider.”
The limitations of registering to registering to receive first event notification; and receiving a message in a unified message format, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind similar to  Mortgage Grader, Inc., v. First Choice Loan Servcs., with computer implemented method and system for anonymous shopping loan packages but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “by a processor” language, “registering and receiving message ” in the context of this claim encompasses the user manually communicating with “registering an event notification and receiving message comprising the first event.” The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C) (ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A) (2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “sending a response to the message to the network service provider, the response containing a first indication of whether the first event is an authorized event.” The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of sending a response to the message to the network service provider. 
An evaluation of whether limitation is an insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere sending response to message received that is necessary for use of the recited judicial exception of event notification. The limitation of sending a response to the message to the network service provider, the response containing a first indication of whether the first event is an authorized event in the claim is an insignificant extra-solution activity. The computing device is also an additional element which is configured to carry out limitations, i.e., it is the tool that is used in steps described in Prong 1. But the computing device is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the processor, which is configured to perform all the limitations recited. As explained previously, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of sending a response to the message to the network service provider, the response containing a first indication of whether the first event is an authorized event, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a computing device being configured to sending a response to the message to the network service provider that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is to implement event notification is associated with a first service provider that is providing a service to the user (see Fig. 5, paragraph [0094-0097]). The claimed additional elements of sending a response to the message to the network service provider, the response containing a first indication of whether the first event is an authorized event is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 4, paragraph [0081-0091])). 
Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-16 and 18-19 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes selecting response choices in unified message format, registering event, details of sending addition information, receiving presence information, notation in qualifier in indication of authorized event, selecting types of service providers and  types of first event, which appear to be Certain Methods of Organizing Human Activity, similar to “commercial interaction” in transaction performance guarantee in buySAFE, Inc. v. Google, Inc. using a generic computer component that been found to be an abstract idea by the courts. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claims. Therefore, claims 1-20 are not patent eligible (NO). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 14, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Violleau et al., U.S. Patent No. 7,711,783 (reference A in attached PTO-892) in view of Gargiulo, U.S. Pub No. 2014/0164475 (reference  B in attached PTO-892) in view Gupta et al., U.S Pub No. 2003/0002634 (reference C in attached PTO-892) further in view of Duke et al., U.S. Patent No. 2016/0283715 (reference D in attached PTO-892).
As per claim 1, Violleau et al. teach a method comprising:
registering, by a processor, with a network service provider to receive at least one first event notification for a user (see Fig. 4, Web Application (410),  Applet Application (412), Event Notification (308A), Registrar (302),  Registry (304), Event Forwarder (306), Event Router (310): column 8, lines 37-67 to column 9, lines 1-3; where registration request to receive event 308A is received from user web application for plurality of event producing event to send notification message to registered application that is authorized/ consented), 
wherein the at least one first event notification is associated with a first event associated with a first service provider that is providing a service to the user (see Fig. 2, Remote Device (230) -> Remote Application (231), Generic Event Notification Service (204): column 5, lines 39-47; column 6, lines 4-24;  column 18, lines 1-43; where event notification is received from remote application such as banking service provider related to specified access control list entry are authorized to consumer as per prior registration),
wherein the first service provider and the first event are of a type of service provider and a type of event, respectively, that the user has consented to receive the at least one first event notification (see Fig. 2, Generic Event Notification Service (204), Remote Application (231); column 5, lines 39-47; Fig. 3, Dynamic Event Notification Registry (304): Registration List (304A) and Access Control Lists (304B): column 6, lines 51-57; Fig. 8, Event Type-0, Event Type-1: column 17, lines 11-31; where event type is associated with event sending and consuming applications), and 
Violleau et al. do not teach a first event notification of a first event from a device of a first service provider that is providing a service to a user, wherein the network service provider is distinct from the first service provider. 
Gargiulo teaches receiving a first event notification of a first event from a device of a first service provider that is providing a service to a user, wherein the network service provider is distinct from the first service provider (see abstract, Fig. 1A, Service Provider, SP (107-1, 107-2…107-n), Communication Network (105), Processor (102a), Mobile Device (106-1, 106-2,…106-n); Fig. 2,  paragraph [0031]: where Central TSM Processor receive event notification from a service provider associated to mobile device serviced by the service provider via secure element).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow receiving a first event notification of a first event from a device of a first service provider that is providing a service to a user, wherein the network service provider is distinct from the first service provider to Violleau et al. because Gargiulo teaches including above features would enable to managing status  related to mobile commerce transactions, including mobile subscription states and/or mobile wallet states (Gargiulo, paragraph [0003]).
Violleau et al. do not teach sending a message in a unified message format to devices, wherein the message comprising the first event.
Gupta et al. teach receiving, by the processor, a message in a unified message format from the network service provider, wherein the message comprising the first event (Gupta et al., paragraph [0005-0008]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow sending a message in a unified message format to devices to Violleau et al. because Gupta et al. teach including above features would enable to manage communications arriving in different forms/formats in unified messaging system and receive event notification within the messaging system combining proprietary email server with proprietary unified messaging system (Gupta et al., paragraph [0005, 0007]).
Violleau et al. do not teach sending, by the processor, a response to the message to the network service provider, the response containing a first indication of whether the first event is an authorized event.
Duke et al. teach sending, by the processor, a response to the message to the network service provider, the response containing a first indication of whether the first event is an authorized event (Duke et al., paragraph [0184]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow sending, by the processor, a response to the message to the network service provider, the response containing a first indication of whether the first event is an authorized event to Violleau et al. because DeWitt et al. teach including above features would enable to transmit indicated permission/authority to the entity (Duke et al., paragraph [00184]).
2. 	As per claim 3, Violleau et al. teach claim 1 as described above. Violleau et al. further teach the method, wherein the registering the at least one first event notification comprises:
receiving, by the processor, a plurality of types of events for selection that the user consents to receive a notification (see Fig. 8, Application_m -> Event type-1 and Type-0: column 17, lines 26-31; where user device application is associated with plurality of event types).
4. 	As per claim 4, Violleau et al. teach claim 1 as described above. Violleau et al. further teach the method wherein the registering the at least one first event notification comprises:
sending, by the processor, a registration to the first service provider, the registration providing a consent of the user for the first service provider to send event notifications to the user (see Fig. 4, Web Application (410),  Applet Application (412), Event Notification (308A), Registrar (302),  Registry (304), Event Forwarder (306), Event Router (310): column 8, lines 37-67 to column 9, lines 1-3; where registration request is sent to registrar /service provider for consent to notification of event 308A to event listener/users).
5. 	As per claim 5, Violleau et al. teach claim 1 as described above. Violleau et al. further teach the method comprising:
 sending, by the processor, additional information associated with the user, wherein a qualifier is generated by the network service provider to be forwarded to first service provider, wherein the qualifier is based upon the additional information (see column 8, lines 18-20; where mutual authentication between event producing and event consuming application includes qualifier based upon the sending additional information associated with the user).
As per claim 14, Violleau et al. teach claim 1 as described above. Violleau et al. further teach the method, wherein the first service provider comprises:
a merchant; a credit card service provider; a banking service provider; a network-based storage service provider; or a premises security service provider (see banking: column 18, lines 19-50).
As per claim 15, Violleau et al. teach claim 1 as described above. Violleau et al. further teach the method wherein the first event comprises one of: 
an in-store purchase transaction; an automated teller machine transaction; an online financial transaction; a premises security device event; a network-based data storage access event; or a multimedia service usage event (see banking transaction: column 18, lines 19-50).
As per claim 16, Violleau et al. teach claim 1 as described above. 
Violleau et al. do not teach receiving, by the processor, another message in the unified message format comprising a second event associated with a second service provider.
Gupta et al. teach receiving, by the processor, another message in the unified message format comprising a second event associated with a second service provider (see Fig. 3, paragraph [0005-0007, 0047-0048]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow receiving, by the processor, another message in the unified message format comprising a second event associated with a second service provider to Violleau et al. because Gupta et al. teach including above features would enable to manage communications arriving in different forms in unified messaging system and receive event notification within the messaging system combining proprietary email server with proprietary unified messaging system (Gupta et al., paragraph [0005, 0007]).

As per claim 17, Violleau et al. teach a non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to perform operations (see Fig. 2, Remote Device (230): column 3, lines 59-63), cause the processor to perform operations, the operations comprising steps as described in claim 1 above. 
As per claim 19, Violleau et al. teach claim 17 as described above. Claim 19 is rejected under same rational as claim 5 as described above.
As per claim 20, Violleau et al. teach a device comprising: a processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processor (see Fig. 2, Remote Device (230): column 3, lines 59-63), cause the processor to perform operations, the operations comprising steps described in claim 1 above.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Violleau et al., U.S. Patent No. 7,711,783 (reference A in attached PTO-892) in view of Gargiulo, U.S. Pub No. 2014/0164475 (reference  B in attached PTO-892) in view Gupta et al., U.S Pub No. 2003/0002634 (reference C in attached PTO-892) further in view of Duke et al., U.S. Patent No. 2016/0283715 (reference D in attached PTO-892) and Duplan et al., U.S. Pub No. 2014/0267079 (reference E in attached PTO-892).
As per claims 2 and 18, Violleau et al. teach claim 1 as described above. Violleau et al. further teach mutual authentication between event producing and event consuming application
for confirming indication of whether the event is the authorized event to the device of the service provider (see column 8, lines 18-20).
Violleau et al. do not teach two unified response choices, wherein a first response choice of the two unified response choices is for confirming the first event is an authorized event, wherein a second response choice of the two unified response choices is for indicating that the first event is not an authorized event, and wherein the response comprises a selection of one of the two unified response choices.
Duplan et al. teach two unified response choices, wherein a first response choice of the two unified response choices is for confirming the first event is an authorized event, wherein a second response choice of the two unified response choices is for indicating that the first event is not an authorized event, and wherein the response comprises a selection of one of the two unified response choices (Duplan et al., abstract).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features into Violleau et al. because Duplan et al. teach including above features would enable to display pending transaction to user to place input for processing the pending transaction (Duplan et al., abstract).

Claim 6-13  are rejected under 35 U.S.C. 103 as being unpatentable over Violleau et al., U.S. Patent No. 7,711,783 (reference A in attached PTO-892) in view of Gargiulo, U.S. Pub No. 2014/0164475 (reference  B in attached PTO-892) in view Gupta et al., U.S Pub No. 2003/0002634 (reference C in attached PTO-892) further in view of Duke et al., U.S. Patent No. 2016/0283715 (reference D in attached PTO-892) and DeWitt et al., 2018/0047055 (reference F in attached PTO-892) and Acuna-Rohter, U.S. Pub No. 2015/0142595 (reference G in attached PTO-892).
As per claims 6-13, Violleau et al. teach claim 5 as described above. Violleau et al. further teach mutual authentication between event producing and event consuming application
for confirming indication of whether the event is the authorized event to the device of the service provider (see column 8, lines 18-20).
	Violleau et al. do not teach the additional information comprises a notation that the first indication of whether the first event is the authorized event is potentially fraudulent using schedule information of the user that indicates the user is scheduled to be at a location that is different from a location of the first event, biometric information that indicates that a physical property of the user heart rate exceeds a threshold, presence information indicates that the user is at a location that is different from a location of the first event, an image of a face of a person captured via a camera of the device of the user and image of the face of the person does not match a stored image of the face of the user, and when the image of the face of the person matches a stored image of the face of the user and is indicative of a state of duress.
	DeWitt et al. teach multi-factor authentication that include identifying individuals and locate mobile device by wireless connected retail service provider for providing secure services (DeWitt et al., paragraph [0048-0051, 0058-0063]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features into Violleau et al. because DeWitt et al. teach including above features would enable to service providers to locate mobile device and identify individual providing efficient and secured services (Violleau et al., paragraph [0048]).
Acuna-Rohter teaches  the additional information comprises a notation that the first indication of whether the first event is the authorized event is potentially fraudulent using schedule information of the user that indicates the user is scheduled to be at a location that is different from a location of the first event, biometric information that indicates that a physical property of the user heart rate exceeds a threshold, presence information indicates that the user is at a location that is different from a location of the first event, an image of a face of a person captured via a camera of the device of the user and image of the face of the person does not match a stored image of the face of the user, and when the image of the face of the person matches a stored image of the face of the user and is indicative of a state of duress (see paragraph [0119, 0140, 0159-0161,0171]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features into Violleau et al. because Acuna-Rohter teaches including above features would enable to determine potential fraud by evaluating the source of user data (Acuna-Rohter, paragraph [0152]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Chae et al. (U.S. Patent No. 9,672,483) teach providing activity notification.
Chang et al. (U.S. Patent No. 6,292,825) teach service application with pull notification.
Dodrill et al. (U.S. Patent No. 7,079,309) teach requesting an event notification over a network.
	Hassan et al. (U. S. Patent No. 8,291,342) teach secure device sharing.
	Horstemeyer (U.S. Pub No. 2004/0243430) teaches notification system.
	Maurel et al. (WO 2011/147940) teach non-intrusive delivery of message to a device.
	Peters (U.S. Patent No. 6,337,981) teaches providing by notifying service provider to user with capability of accepting a service of offered.
	Van Snellenberg (U.S. Pub No. 2014/0273978) teaches adaptive notification system for mobile devices.
	Wang et al. (U.S. Pub No. 2009/0296911) teach method for identifying users on Internet Service events.
	Webb (U.S. Pub No. 2002/0143664) teaches network based gift reminder and purchasing system and method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        09/08/2022